DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35, 38 and 44-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 35: “the at least one second end” lacks antecedent basis.  For purposes of the present examination, “the second end” is presumed to have been intended.
	Claims 38 and 46 recite “the displacer is formed by connecting two holes located on the side wall of the tank”.  The meaning of this language is unclear.  In particular, are the two holes still present after the displacer is formed and therefore a required element of the sidewall, or are the two holes merely intermediate features of the formation process that are no longer present in the sidewall after the forming process is completed?  Clarification is required so that the scope of these claims is clear.
	Claim 44: “the at least one second end” lacks antecedent basis.  For purposes of the present examination, “the second end” is presumed to have been intended.
	Claim 45: “the fourth end” lacks antecedent basis.  For purposes of the present examination, “a fourth end” is presumed to have been intended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 34-37, 39-45 and 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0103193 to Kwon (Kwon).

	Regarding claim 34, Kwon discloses a cryostat comprising:
	a tank (Fig. 8, helium container 40) configured to accommodate a volume of a first cryogen (Fig. 8, helium in accommodation spaces 411a, 411b);
	a displacer disposed within the tank and configured to displace the first cryogen, the displacer enclosing a cavity configured to accommodate a second cryogen (Fig. 8, displacer including at least partition wall 41 in combination with separation walls 413a, 413b, 414a, and 414b and storage chamber 42, with the displacer enclosing a cavity configured to accommodate a second cryogen, e.g., a cavity that includes the space above accommodation spaces 411a, 411b and external to the partition wall 41, including the volume of the storage chamber 42, with the second cryogen including cryogen that is cooled to form liquid and fills the storage chamber 42 as well as the cryogen that overflows after entirely filling the inside space 410 defined at the interior of the partition wall 41; note in Fig. 8 that the partition wall 41 at least partly encloses the cavity that accommodates the second cryogen);
	a first tube having a first end connected to the cavity and a second end connected to an interior of the tank, the first tube enabling fluid communication between the cavity and the tank (Fig. 8, the cavity, including volume of the storage chamber 42, is connected with the inside space 410 defined at the interior of the partition wall 41 and the accommodation spaces 411a, 411b; it is at least implicit in Kwon’s arrangement that a first tube is present, however short, between cavity (including the volume of the storage chamber 2) and an interior of the tank, e.g., the inside space 410 defined at the interior of the partition wall 41 and the accommodation spaces 411a, 411b).

	Fig. 8 of Kwon as applied above is not relied upon as explicitly disclosing at least one second tube extending from the cavity to an exterior of the tank, the second tube enabling fluid communication between the cavity and the exterior of the tank.  One of ordinary skill in the art would nonetheless understand that liquid helium must necessarily be introduced into Kwon’s helium container 40 from an external source/supply.  For example, Kwon recognizes in connection with the arrangement of Fig. 2 that the amount of helium R1' to be added (with R1' being analogous to the second cryogen in Fig. 8 that is separate from the cryogen contained in inside space 410) may be adjusted (Kwon, e.g., paragraph 62).  Further Kwon discloses in connection with Fig. 1 that the helium in a liquid state that is cooled by the cooling apparatus 23 may be inlet to the helium container 40 through an inlet pipe 25, or another pipe (Kwon, e.g., paragraph 53).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Kwon to include at least one second tube/passageway extending from the cavity to an exterior of the tank, the second tube enabling fluid communication between the cavity and the exterior of the tank.  In this way, a suitable inlet for adding liquid helium to Kwon’s cavity (e.g., the space above accommodation spaces 411a, 411b and external to the partition wall 41 in Fig. 8) from a source external to the helium container 40 may be provided.

	Regarding claim 35, Kwon as applied to claim 34 discloses wherein the at least one second end of the first tube is located above a cryogen fill level of the first cryogen in the tank (see Kwon as applied to claim 34, Fig. 8, the cavity, including volume of the storage chamber 42, is connected with the inside space 410 defined at the interior of the partition wall 41 and the accommodation spaces 411a, 411b; it is at least implicit in Kwon’s arrangement that a first tube is present, however short, between cavity (including the volume of the storage chamber 2) and an interior of the tank, e.g., the inside space 410 defined at the interior of the partition wall 41 and the accommodation spaces 411a, 411b; note that the second end of the first tube (e.g., the end of the tube serving as the outlet for storage chamber 42) will be located above a cryogen fill level of the first cryogen, e.g., the fill level of helium in accommodation spaces 411a, 411b prior to cryogen overflow from the storage chamber 2).

	Regarding claim 36, Kwon as applied to 34 discloses wherein the at least one second tube includes a third end connected to the cavity and a fourth end connected to the exterior of the tank, and the fourth end of the second tube is in thermal connection with a cryocooler (see Kwon as applied to claim 34, e.g., Kwon, Fig. 1 and paragraph 53, the helium in a liquid state that is cooled by the cooling apparatus 23 may be inlet to the helium container 40 through an inlet pipe 25, or another pipe; note that inlet pipe includes third and fourth ends as claimed; regarding the language “the fourth end of the second tube is in thermal connection with a cryocooler”, the cryocooler is not affirmatively recited as an element of the claimed invention; accordingly this language is merely regarded as an intended use of the claimed apparatus and carries no patentable weight).

	Claim 37 recites wherein the first cryogen is the same as the second cryogen.  The first and second cryogens are not affirmatively recited as elements of the claimed invention.  Accordingly, this language is merely regarded as an intended use of the claimed apparatus and carries no patentable weight.  Kwon nevertheless discloses wherein the first cryogen is the same as the second cryogen (see Kwon as applied to claim 34, first and second cryogens are liquid helium).

	Regarding claim 39, Kwon discloses wherein the displacer includes an entrance and an exit, and the cavity is an annular cavity defined by the entrance and the exit (see Kwon as applied to claim 34, Fig. 8, displacer including at least partition wall 41 in combination with separation walls 413a, 413b, 414a, and 414b and storage chamber 42, with the displacer enclosing a cavity configured to accommodate a second cryogen, e.g., a cavity that includes the space above accommodation spaces 411a, 411b and external to the partition wall 41, including the volume of the storage chamber 42, with the second cryogen including cryogen that is cooled to form liquid and fills the storage chamber 42 as well as the cryogen that overflows after entirely filling the inside space 410 defined at the interior of the partition wall 41; displacer includes an entrance (e.g., storage chamber 42) and an exit (e.g., exit from inside space 410 defined at the interior of the partition wall 41 on right side of Fig. 8; the cavity that includes the space above accommodation spaces 411a, 411b and external to the partition wall 41, including the volume of the storage chamber 42, is at least partially annular and is at least partially defined by the entrance and exit).

	Regarding claim 40, Kwon discloses wherein the tank has a shape of a cylinder, and an axis of the cavity is perpendicular to an axis of the tank (see Kwon as applied to claim 34, it is at least implicant in Kwon’s arrangement that the helium container 40 is cylindrical and has an axis, e.g., an axis extending longitudinally through the center of the bore; any axis of the cavity in the plane of the cross-section depicted in Fig. 8 will be perpendicular to the axis of the tank defined as set forth above).

	Regarding claim 41, Kwon discloses a shielding housing configured to enclose the tank; and an outer tank configured to enclose the shielding housing, a vacuumed cavity being formed between the tank and the outer tank (see Kwon as applied to claim 34, Kwon, e.g., Fig. 1 and paragraph 56, shielding housing in the form of vacuum container 30 that encloses helium container 40, with an outer tank in the form of housing 10 that encloses vacuum container 30, with a vacuumed cavity being formed between helium container 40 and housing 10).

	Claim 42 recites wherein the tank accommodates a superconducting coil mounted on a coil former.  The claim does not affirmatively recite the superconducting coil as an element of the claimed invention.  Accordingly, this language is merely regarded as an intended use of the claimed apparatus and carries no patentable weight.  Kwon nevertheless discloses that the tank accommodates a superconducting coil mounted on a coil former (Kwon, e.g., Fig. 8, coil assembly 21 including main coil 21a; it is at least implicit in Kwon’s arrangement that windings of the main coil 21a are wound on or otherwise supported by a structure, which structure is regarded as a former).

	Claim 43 recites a magnetic resonance imaging system, comprising:
	a cryostat comprising:
		a tank configured to accommodate a volume of a first cryogen;
		a displacer disposed within the tank, at least part of the displacer being immersed in the first cryogen, the displacer enclosing a cavity configured to accommodate a second cryogen;
		a first tube having a first end connected to the cavity and a second end connected to an interior of the tank, the first tube enabling fluid communication between the cavity and the tank; and
		at least one second tube extending from the cavity to an exterior of the tank, the at least one second tube enabling fluid communication between the cavity and the exterior of the tank; and
	a superconducting coil located in the tank, the superconducting coil being configured to generate a static magnetic field,
and is rejected under 35 U.S.C. 103 as being unpatentable over Kwon for reasons identical to those discussed above in connection with claim 34, recognizing that Kwon discloses a superconducting coil located in the tank, the superconducting coil being configured to generate a static magnetic field (Kwon, e.g., Fig. 8, coil assembly 21 including main coil 21a).

	Claim 44 recites wherein the at least one second end of the first tube is located above a cryogen fill level of the first cryogen in the tank and is rejected under 35 U.S.C. 103 as being unpatentable over Kwon for reasons identical to those discussed above in connection with claim 35.

	Claim 45 recites wherein the fourth end of the at least one second tube is connected to a cryocooler and is rejected under 35 U.S.C. 103 as being unpatentable over Kwon for reasons identical to those discussed above in connection with claim 36.

	Claim 47 recites wherein the cavity has an annular shape, the tank has a shape of a cylinder, and an axis of the cavity is perpendicular or parallel to an axis of the tank and is rejected under 35 U.S.C. 103 as being unpatentable over Kwon for reasons identical to those discussed above in connection with claims 39-40.

	Claim 48 recites the cryostat further comprising: a shielding housing configured to enclose the tank; and an outer tank configured to enclose the shielding housing, a vacuumed cavity being formed between the tank and the outer tank and is rejected under 35 U.S.C. 103 as being unpatentable over Kwon for reasons identical to those discussed above in connection with claim 41.

Allowable Subject Matter
Claim 49-53 are allowed.
	The following is an examiner' s statement of reasons for allowance:
	Kwon is regarded as the closest prior art to the invention of claim 49.  Kwon discloses a magnetic resonance imaging system, comprising: a cryostat comprising: a tank configured to accommodate a volume of a first cryogen (Fig. 8, helium container 40); a displacer disposed within the tank, the displacer enclosing a cavity (Fig. 8, displacer including at least partition wall 41 in combination with separation walls 413a, 413b, 414a, and 414b and storage chamber 42; cavity in the form of accommodation spaces 411a, 411b); a first space having a first end extending to one end of the displacer and a second end connected to an interior of the tank (Fig. 8, inside space 410 formed by the partition wall 41 on right side of Fig. 8); and a second tube having a third end extending to another end of the displacer and a fourth end connected to an exterior of the tank (Figs. 1, 8, inlet pipe 25); the first end of the first space and the third end of the second tube spaced apart from each other by the cavity of the displacer (Fig. 8, first end of inside space 410 formed by the partition wall 41 on right side of Fig. 8 adjacent accommodation space 411b and the third end of inlet pipe 25 adjacent storage chamber 42, with the first end of the first space and the third end of the second tube being spaced apart by the accommodation spaces 411a, 411b); and a superconducting coil located in the tank, the superconducting coil being configured to generate a static magnetic field (Fig. 8, main coil 21a).  Kwon as considered and understood by the examiner, taken alone or in combination with the other prior art of record, does not teach or fairly suggest that the first space in the form of the inside space 410 formed by the partition wall 41 on right side of Fig. 8 is a first tube as required by claim 49.  Claims 50-53 are allowed by virtue of their dependence from claim 49.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	GB 2505207 to Johnstone relates to displacers to reduce the volume of liquid helium in a cryogen vessel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL R MILLER/Primary Examiner, Art Unit 2863